Citation Nr: 1401156	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from June 1974 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied service connection for lumbar and cervical spine disabilities. 

The issues have been recharacterized to comport with the evidence of record.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013. A transcript of the hearing is in the Veteran's file

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his lumbar and cervical spine disabilities are related to service.  The Veteran was diagnosed with polyarthritis during service and is currently service connected for Reiter's syndrome.  He contends that his current lumbar and cervical spine disabilities are a continuation of the polyarthritis diagnosis in service or secondary to his currently service-connected Reiter's syndrome.   

The Veteran was afforded a VA examination in December 2009.  The VA examiner diagnosed the Veteran with cervical and lumbar spine intervertebral disc syndrome with degenerative arthritis.  The examiner opined that the Veteran's bilateral hip condition was related to his service-connected Reiter's syndrome because there is a known correlation between Reiter's syndrome and hip pain. 

He opined that the Veteran's cervical and lumbar diagnoses were not related to his service-connected Reiter's syndrome because Reiter's syndrome is not a disease of the spine.  The examiner noted that the evidence of degenerative disc disease is likely due to the natural progress of age, activity, or injury. 

In contrast, the Veteran submitted several internet medical articles indicating that joints in the back and pelvis may show abnormalities and damage from Reiter's syndrome.  Additionally, the Veteran's private treatment records contain a history of several different lumbar and cervical spine diagnoses that differ from the diagnoses provided during the VA examination.

In light of the conflicting and ambiguous medical evidence with regards to the Veteran's current diagnoses and the fact that no VA examiner has ever considered all the pertinent evidence and theories raised, a new VA examination is required.   McLendon v. Nicholson, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide release forms for any and all private medical providers, to include Puget Sound Health Care that may contain relevant treatment records.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  Specifically, VA treatment records since December 2012 must be obtained.  All efforts to obtain medical records must be fully documented, and VA facilities must provide a negative response if records are not available.

2.  After the above is complete, schedule the Veteran for a spine exam by a rheumatologist to clarify the conflicting evidence in the record as to the diagnoses and etiology of the Veteran's current lumbar and cervical spine disabilities.

The entire claim file (i.e. both the paper claim file and any medical records contained in Virtual VA) must be made available to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claim file.  Any testing deemed necessary, such as X-rays or other imaging studies, should be performed.

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must reconcile the conflicting medical evidence and identify the Veteran's current lumbar and cervical spine diagnoses as well as the likely etiology of any diagnosed lumbar or cervical disabilities.  The examiner is to offer an opinion as to whether any current disabilities are attributable to the Veteran's active military service, as follows:

(a)  Does the Veteran currently have any chronic cervical or lumbar spine pathology? If so, list each diagnosis.

(b) Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar or cervical spine disabilities are related to service, including the Veteran's in-service diagnosis of polyarthritis?

(c) If lumbar or cervical arthritis is diagnosed, state whether its onset was within one year of the Veteran's separation from service in March 1990.

(d) Is it as at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar or cervical spine disabilities are caused or aggravated by his service-connected Reiter's syndrome?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If either benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


